Mb. Justice Aldbey
delivered the opinion of the court.
In an action brought by Antonio Sabat Carattini against Gregoria Rivera the former acquired under execution the ownership of a house situated on'Union Street, Salinas. Later, in an action brought by Enrique Valera against Ve-*134nancio López, the husband of G-regoria Rivera, the said house was levied on and advertised for sale, whereupon Sabat Carattini filed in the District Court of Ponce a verified complaint in an action of intervention in ownership against Va-lera and López containing a prayer that during the pendency of the action and in order to prohibit the sale of the property and avoid subsequent litigation a temporary injunction be granted, which was done after hearing the parties and examining the documentary evidence presented, among which was an affidavit of Sabat Carattini tending to show that the property was acquired by Gregoria Rivera before her marriage to Venancio López, and another of the latter tending to show that the house in question belonged to him.
This appeal was taken by the defendants from the order granting the temporary injunction.
The first error assigned by the appellants is that the cburt a quo issued the rule to appear and show cause why a temporary injunction should not be granted and granted the same without having before it facts warranting its taking jurisdiction.
As we have said before, the object of the action of intervention in ownership is to obtain a judgment to the effect that the plaintiff and not Venancio López is the owner of the property, so as to prevent its sale by Enrique Valera in execution of the judgment obtained by him against López. The complaint is verified and alleges that Valera, seeks to execute his judgment against López and that a day has been set for the sale of the said house; that the said sale would cause the intervenor great damage inasmuch as he would be deprived of the rent of the house, his business would be injured by depriving him of one of his sources of income, as is the said property, and that he would be compelled to bring a multiplicity of actions to defend his rights.
These facts justified the court in taking jurisdiction of the action of intervention, for section 16(a), which was added in 1908 to the Act of 1907 providing for the trial of the right *135to personal property, empowers the. courts • having jurisdiction of such actions to suspend the sale of the property by means of an injunction, in accordance with the Act of 1906 defining injunctions; and subdivisions 2 and 6 of section 3 of the said act authorize the granting of an injunction when it appears from the complaint or affidavit that the commis-r sion or continuance of some act during the litigation would produce waste, or great or irreparable injury, to a party to the action, and also, where the restraint is necessary to prevent a multiplicity of judicial proceedings. The complaint clearly falls within the first of these cases and may be considered also to fall within the second, for although the allegation regarding a multiplicity of actions is somewhat vague in that it fails to state what proceedings ma}^ arise, nevertheless it is evident that if another person should buy the house: at the sale the intervenor would he compelled to sue him.
There was no error in the order granting the injunction,, for the evidence showed that Sabat Carattini had a title to the property in question and that Yalera was attémpting to have it sold as the property of López, facts which, along with the other facts alleged, justify the enjoining of the sale sought by Valera until the true owner be ascertained by the result of the actiou. The evidence on this point may be considered more properly in the action of intervention than in the incidental prayer for a temporary injunction, for the .only effect, of the injunction is that matters remain in statu quo until it is decided to whom the house in question belongs.
The other error assigned is that the court abused its. discretion in granting the injunction while the title of ownership of the house was in litigation.
The only argument in support of this proposition is the citation of the case of Succession of Pérez v. Márquez, 19 P. R. R. 692, which is different from this case; for although in that case the order denying an injunction was affirmed,, this was because it was shown that the adverse party was. in possession of the property and not the petitioner, as al*136leged by Mm, and, therefore, the former eonld not be enjoined from performing acts of possession.
The order appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.